          Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.1 Filed 03/08/21 Page 1 of 16
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)


                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF MICHIGAN                                                FILED -MQ
                                                                                                                March 8, 202 1 11 :21 AM
                                                                                                                  CLERK OF GOU T
                                                                                                                U.S. DI STRICT R
                                                                                                           W ESTERN DISTRIC
                                                                                                           BY: mlc SCANNED BY: _.._L - : _:>L____



         '                                                                          Case No. GJB Ql{C,-393 Fe:-
    M L ch C< ,e.,( Ly f\fl f'.\ ~ rer !;Oy}
    (Write the full name of each plaintiff who is filing this                           (to be filled in by the Clerk's Office)
   complaint. If the names of all the plaintiffs cannot fit in
   the space above, please write "see attached" in the space
   and attach an additional page with the full list of names.)                      Jury Trial:         □ Yes         □ No

  v.                                                                                                    (check one)
   T1,~11t-hy      f:,;H•tc.,Ks _~h1~f Jucb~ f>ro Te,n
                                               e
    vJ ~\A u:uY) L • K~rf.e. t.\-t <:h I f (_: r<...q 11"" JuolJe...
                                                                                                     1 :21-cv-220
     ~ct(\ <Ji \,,jel-'\""-e,·r s Hu--s\<.~CIYI G,ct,d..y ('J~ii K.                                  Hala Y. Jarbou - U.S. District Judge
                                                                                                     Sally J. Berens - Magistrate Judge




  (Write the full name of each defendant who is being sued. If
  the names of all the defendants cannot fit in the space above,
  please write _"see attached" in the space and attach an
  additional page with the full list of names. Do not include
  addresses here.)


                                 Complaint for Violation of Civil Rights
                                        (Prisoner Complaint)


                                                              NOTICE

   Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access
   to electronic court files . Under this rule, papers filed with the court should not contain: an individual's full
   social security number or full birth date; the full name of a person known to be a minor; or a complete financial
   account number. A filing may include only: the last four digits of a social security number; the year of an
   individual's birth; a minor's initials; and the last four digits of a financial account number.

   Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,
   or any other materials to the Clerk's Office with this complaint.

   In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
   proceed informa pauperis.
          Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.2 Filed 03/08/21 Page 2 of 16
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)


  I.        The Parties to This Complaint

            A.       The Plaintiff(s)
                     Provide the information below for each plaintiff named in the complaint. Attach
                     additional pages if needed.
                                                                   ~




                               Name                         t-'\ i-c....,~\Cx-e..,(   4n f\     Pt ool-eif"50'\,
                               All other names by which you have been known:




                               ID Number
                               Current Institution
                               Address                       11 ~7          l,J..   t3·k.\~•l..A.JDi-T-er   "1ff h1._t:hy1 Xct)}q
                                                             H ,'.         Lfg.-g-q b



            B.       The Defendant(s)
                     Provide the information below for each defendant named in the complaint, whether the
                     defendant is an individual, a government agency, an organization, or a corporation.
                     Make sure that the defendant(s) listed below are identical to those contained in the
                     above caption. For an individual defendant, include the person's job or title (if known)
                     and check whether you are bringing this complaint against them in their individual
                     capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                               Name
                               Job or Title
                               (if known)
                               Shield Number
                               Employer
                               Address


                               ~      Individual capacity                             ~     Official capacity




                                                                       2
         Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.3 Filed 03/08/21 Page 3 of 16
MIED ProSe 14 (Rev 5/ 16) Complaint for Violation of Civil Rights (Prisoner Complaint)


                      Defendant No. 2
                               Name
                               Job or Title
                               (if known)
                                Shield Number
                                Employer
                                Address


                                ~      Individual capacity                     ~         Official capacity




                      Defendant No. 3
                               Name
                               Job or Title
                               (if known)
                                Shield Number
                               Employer                      Hvc.s.Ker;crn G:,uV\,fy
                               Address


                                0      Individual capacity                     D         Official capacity




                      Defendant No. 4
                               Name
                               Job or Title
                               (if known)
                               Shield Number
                               Employer
                               Address


                               D      Individual capacity                      D         Official capacity




                                                                    3
         Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.4 Filed 03/08/21 Page 4 of 16
l\lIIED Pro Se 14 (Rev 5/16) Com laint for Violation of Civil Ri hts (Prisoner Com laint


  II.        Basis for Jurisdiction

             Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights,
             privileges, or immunities secured by the Constitution and [federal laws]." Under Bivens v. Six
             Unknown Named Agents of Federal Bureau of Narcotics, 403 U .S. 388 (1971), you may sue
             federal officials for the violation of certain constitutional rights.

             A.        Are you bringing suit against (check all that apply):

                       □         Federal officials (a Bivens claim)
                       181       State or local officials (a§ 1983 claim)

             B.     Section 1983 allows claims alleging the "deprivation of any rights, privileges, or
                    immunities secured by the Constitution and [federal laws]." 42 U .S.C. § 1983. If you
                    are suing under section 1983 , what federal constitutional or statutory right(s) do you
                    clai.rp. is/are bein~ ~iol~ted by state or local officials?ih-eS(!. ~f, cl~ls u1Y1sp ,',~d
             -h:, cle~h~ ~-tul$(·f y 1rt3 c.:loc.um·e,At-fo M-1\'I m-e. oc..cAess- -tz, "11'\4- .~ tr-(- Qilld,
              K~~P, h\~€.f\, ·~~ 'P~t1.'t101H'.. f"
                                                  re_st(ct/"'-e_d of- h,ls l~~e'""I·• v.5h/'"h ·
                                                                     i's
            ~~n1 s h~rn r\j~"' fl UCt-<vetf\T-e.~ u,flol~r th-e. t1..f nt- ~m€J'lam~. tte hetS
            r\eVev r~(Ed Ct_ ~s·o o Ho-ftOYJ v5hi~h hl's e~tlB-l7:S pro(,1,Q_f;; +hQ. Coo-rt
            Wq_5 a uX-vr-e_ of +h i>S°            fuc:r,




            C.        Plaintiffs suing under Bivens may only recover for the violation of certain constitutional
                      rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are
                      being violated by federal officials? ll [ ft




                                                                      4
          Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.5 Filed 03/08/21 Page 5 of 16
MIED ProSe 14 (Rev 5/16) <;omplaint for Violation of Civil Rights (Prisoner Complaint)


            D.        Section 1983 allows defendants to be found liable only when they have acted "under
                      color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
                      the District of Columbia." 42 U.S.C. § 1983. If you are suing under section 1983,
                      explain how each defendant acted under color of state or local law. If you are suing
                      under Bivens, explain how each defendant acted under color of federal law. Attach
                 '    additi{nalpagesifn~eded.T~rYlot-hy G, iticJ(..s.                         rs
                                                                                  ·th~M,ashr tyH~d of
            4-m,     ~-"i\~\ ~a~ C.f'\d ~tiff to-f"r\,.tpf-lcm ll1'\d t~.h<v~ 301"" fh-c_ L~
                                                                                         r
            MCL·-f\   e.:f~h \(\VC\lv~c-1 -h, pres~u.,V""e_, -th~ c.~-c..-K.-'-   ,r-.   _,   . J L , .L... _ _A (, .J..
                                                                               10, p <cx:~u c <: Tn LS " W,{.a(J. -et1 ,
                         ,   ,       J ..1                     ,
           anv,t rn ts{eaof1¥1_9' OI-OC..<..wn~t -to \:JLO\at-1.Q, +n~ t--t-LC...vir;';,1 la.uJ uf•--'               ,,, ...,,
                                                             .-L                     •-              ~<er --zs-o,~ 1,c.
                             •              ..1- ,\,,. ,.. _
          •f?) c).<e.,f\'{ h1n1 c:tt.c.ces.s ,o ~,~ '-..C!CAv ' , , ol.-efume_               ~e,;t'
                                                                                        idn~cr. ollct l(e'€p h(dd-eJ1
          -t h~ ~louS'e.S" o-l? ch.sc.,C"c:µcITTS of T..moHvy G. ... thc:. .KS £le..+ t.01 -i"o qJlcYW
           p~~+c~ <e v- fu b-e Tr~-eJ J.D l'+i,,lat-\,t th~ Su~ e.c.-'t- ma+rer J e,t,V-~$~:cnCJn
           Q,,/\ol re&t,ain ht 1)1 c,f- hl~ l~~ert-y ~  -




  III.      Prisoner Status

            Indicate whether you are a prisoner or other confined person as follows (check all that apply):

            D         Pretrial detainee
            □         Civilly committed detainee
            □         Immigration detainee
           ft)        Convicted and sentenced state prisoner
            □         Convicted and sentenced federal prisoner
            D         Other (explain) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  IV.      Statement of Claim

           State as briefly as possible the facts of your case. Describe how each defendant was personally
           involved in the alleged wrongful action, along with the dates and locations of all relevant
           events. You may wish to include further details such as the names of other persons involved in
           the events giving rise to your claims. Do not cite any cases or statutes. If more than one claim
           is asserted, number each claim and write a short and plain statement of each claim in a separate
           paragraph. Attach additional pages if needed.

                                                                   5
          Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.6 Filed 03/08/21 Page 6 of 16
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)


            A.       If the events giving rise to your claim arose outside an institution, describe where and
                     when they arose.                , .                                       ,
                     ,·                  , ~ -fu.(s 1fl-eJ do-c.u~11en-t ancJ <:.Ms p 11racy-             kie
                   ~\etc.;~ ~Ac! LSs<-ted            o.,
                                                     No.111cy           wcvt-~.u-s tn   Mc.i,~k-~em   (cu,1,~y
                   ~u i.:loln::, 071 cJ CAY'\ e <.pj ~c, L?




            B.        If the events giving rise to your claim arose in an institution, describe where and when
                      they arose. ,v    /ft




            C.       What date and approximate time did the events giving rise to your claim(s) occur?
               f'Jcc. n c.. y W«.Te ,.s \JJCL.S c..,rrrt~c...t-eot by \) o+h J udj ~ a -rc,c..4,viol j UM...
              Lf J a.o l8' o. ~ -\-hiQ... J. ocu r'Y)'€.-n,T LS Su "2. ol a:t-~ was-- a>n 'fl\~ ~




                                                                   6
          Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.7 Filed 03/08/21 Page 7 of 16
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Ri ghts (Prisoner Complaint)


            D.        What are the facts underlying your claim(s)? (For example: What happened to you?
                      Who did what? Was anyone else involved? Who else saw what happened?)
             OA     or   c,\oi,c.-lT   Jun Q.. of J() l €" r        Se/),t                       ~"¥tty
                                                                              t-o t'--.\1..tSli€Jo-n        Q  1'..~otlOY1
          ·-fu-r W.-~+ of- l~c\o-eo«J e.or p~$ it, c.hul\-e.~ -e                           my d~ti1lt:>-n   ct$ ot1.
          r0n+-. $c1JYl~ t-irn"2 aftt·,€ ~ -th.i;-t:t°' a ()'le.,~ (;1-Ja..~ l ssued t-eH ~.9'
                                         3
                                                                                                            I


          Nctflc.'J Wt.ct--<:f'~ thett ~inc__-c. .:t: C4fl1 ~ Sopht\>t-1iClt'EC/ Jct2_.nr1ala11:f-
                              1

         ~t\a ·-+hq,-t t V'G. ·f\,t~' ac_c e_sstV-6 ._b 900 f'-{o·ttMS ·t1: cS™uld r1c,·t
         10~ cillovJe& ~ fi[e ~viy i-h1~ in ih<Q_ Ce>ulfi--5 wh~c.h sh~ <5f-o-p
         m¢_ ITo-1)1 doJ 'Yi by not' ~_1/~(\ resp CTYb( ,,i9' ~ m-e.. ~a ,,:1 o-r
        ~llou.h~ ~<e- fo ~1.,1 '€. L/) -th~ ~urt\ \w,ri -T1 '1t~y G, H, U<__s
        l5fue&-#hs de,c~t11-ettt (l\0713 UJl't\-\ w:_ui'£Mll,1 C-. MC(c1/~-1+. ·-h,
        fl ,cl,e. my Y'€_1-t~,if-_~f', Ii \o~rfy J <L-f<> n-i ,'.'.9 me_ by m ,SI=d, ~
                                                      I
       -+tie. c_ Le.r K --\-h..c(.T 'Ve. fdd Sl!C.CeS( vie_, L; 56D f-1.o-h.<1'>1.S i.,i.J/1,<eYJ \,\)'e,
        r:-.~t.J.no11e..., r?,L-t.f ,s h.o_e-;...c..uge.., fur ·th,"2- Clerk'..c; 0P-Rc~ be.CC{L{S'e..
       She. 1'..s tJ\ot a ctnt1 tJf th.e.. Col,l,rf ·tz, dz, os· i-f- I.A..JCW'tf5 cu+si'c{_"<Z.
       Df   th.:e_ (a.LV sn~ Cou(d efJ- loDK. a.1td_ £<e..e.rt l=- hQ..o{ 11.c>'f· {;.L'(GJ Q
                             )

      lpt;DcJ f---c ,+~ wh; Gh (S         p--er·h c.,GL(a.,- +yp~ -P ~6-f-r~,., u.Jh ,'c/2
                                                     0(                                      0


     hlt-S +o 0 e, f(ie.). l'n th "2.. 9-erl.f-enc....( tty -c .ou rf- c;,,1.d d., Spl) S ed c, f
     1,;1 0 per+'lc...LLlur ()1c,,IJl)~r ih n.6f- an euely olQy f'vto--ftd'71,




                                                                    7
        Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.8 Filed 03/08/21 Page 8 of 16
MIED ProSe 14 (Rev 5/ 16) Complaint for Violation of Civil Ri ghts (Prisoner Complaint)



  v.          Injuries                                                                           . . •     d

              ~Jia~~=~e~fui~t:
                                  . . .
                                            [t:;~         the events alleged above, describe your m3ur1es an state
                                                        ;~u required and did or did not receive. 1)~tt&cmf-    (h%d-e r
        vJl(s. ~ aSSCU-LH--~, he.. \.l.tct.-S ole.-fer,meo{, Ctlu:·ed 'f'he,nird q17..d_ ewu,itom,/
       d, str-es&, cl'<Ul;<:J h,/)1 alue. process, oiLow,i,l h,"11 +z, l\q_ i Jl~" I ly J,i;/<;/t,sj
      Cl nol r-e. s-tn:. ,',,'(bf o-fl h ,';$ l/ lo-e;rty, <ll l1ol c-,Uow > hi& l.f1·/tJ 5 TH b ~ tiif
     % J l"'LL\-<. 3 o,,wl lf.. oP Role.nll P"' ~ e_c/u ~e. ~ ~ ol-er11% .h '.n, ..h ,& ,r, :1fif:J
                                                                                              I

    ~ er t q,W eun-&1al-ercf- t'.f nc1 ck-Yl ,-es h , ,n h 1& prewtrJ pf-0n of I t1t1cJc.~tJt -e.
   \i e c.tt u s.,_ of l,~<>+hy G.. t-h c..11:.$ <11 Uc,w ,~ -/h~ fr~ :l'"'- c. ~ +o ~ c, CJ:,S"!.
   Lt) L¼c,c...lr subJIQ£_+ '."' t11i:t17''(_y- J t.J.- r'l soc l vi c,cr,i ,
        '                                       ..J_\            A/...L-"
                                                                      I




  VI.         Relief
              State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
              cases or statutes. If requesting money damages, include the amounts of any actual damages
              and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.
              :Plet l~T,rf, S'i:.eK <;. opp~, 'nt~e..v,t cf (():..u'\S'2✓l, CU\ evtJ~nT~ct-ry he&t~:15'
             Ct Ju,"1 Trtal :t ol~c_ta-rcv+~Y}-1 b~ ,t)~ ~L·H..,l c ·\-- of d~:f, IYl~+ton of h,i,iS "
            ~ ra t-!"--rJ h L.$ ~ '.J' hTS of dc..t ~ •f> ,o c.. e.,; s WCL ~ \J to \,u_+~_cl, ~d- h~ \JS
             rc.&~l (l ~ e5P ,h ls l l 'tre              ':Y
                                                  o n::t 1ue.r\ (y ,e.stm..t~ <@J:'J ,---\tct,t -th~~ s .
             ha.cl C.off(,{pt tf\+ie-ri~ Vt olC1--ted lct,w Ut,J_,er ,so ,d-ltc. -thcJ- -~"2-Y ~~~
            -\-h-e..;r Occi-hf- of1 ~ t ~se -th~t-l-h~- ClerK. fJanc_y Wa~-er Vtolcttr'c/
             h-er du+~·-es o,1J c_r~-ei.+~ t--{-e..J prad-/o{:~_}fbit th'2-s.e. \J tol~~ [;.l)a-~
            <:" (.c.,n S~\. ('C<_(.,Y ,-ro '\ILo\at--e.. la~ ortol ~..<..e-e.p ~ric~ald P"2:hJ~~rs                  .
            d (e._9a, I re STI"t:tul t- a(ld. d-a✓riy '1 un GlC:C ~<;5 -fu -th~ Cou,.vt a,llt:,{ G._t>tnf-1-erJ s~ttJt
            f\D(hi ib.1 1 ai,t& p~ n~.,--l,v~ cJ.a(Yl.4JfV6 111 ·#\e, a.r11ou11d- of- 3 ,5 m,t,UJDn1i




                                                                    8
          Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.9 Filed 03/08/21 Page 9 of 16
MIED ProSe 14 (Rev 5/ 16) Complaint for Violation of Civil Rights (Prisoner Complaint)


  VII.      Exhaustion of Administrative Remedies Administrative Procedures
            The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action
            shall be brought with respect to prison conditions under section 1983 of this title, or any other
            Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
            administrative remedies as are available are exhausted."
            Administrative remedies are also known as grievance procedures. Your case may be dismissed
            if you have not exhausted your administrative remedies.
            A.        Did your claim(s) arise while you were confined in a jail, prison, or other correctional
                      facility?

                      9"J      Yes
                      □        No

                     If yes, name the jail, prison, or other correctional facility where you were confined at
                     the time of the events giving rise to your claim(s). L Q. r--




            B.        Does the jail, prison, or other correctional facility where your claim(s) arose have a
                      grievance procedure?

                      □        Yes
                     ~         No
                     □                     ~                       '
                                                         t .J_ ,..;_,,IC' rr-, {:,_ - ,_ __ .,.. t.~J h I{<, I lt)a.. $' l-// p ,r, ;/J1&
                            Do not know thE-i-e. V1e:J q_n..,"lr' l.l.·--h- ~ : - r h...
                           bt-&- h~ I\ 0--fh,;;,9 ;--e de Wt-1-h the pre 50?'2 -,
            C.       Does the grievance procedure at the jail, prison, or other correctional facility where
                     your claim(s) arose cover some or all of your claims?

                     □         Yes
                     l&i       No
                     □         Do not know

                     If yes, which claim(s)?




                                                                       9
       Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.10 Filed 03/08/21 Page 10 of 16
MIED ProSe 14 (Rev 5/ 16) Complaint for Violation of Civil Rights (Prisoner Complaint)


            D.        Did you file a grievance in the jail, prison, or other correctional facility where your
                      claim(s) arose concerning the facts relating to this complaint?

                      □         Yes
                      l;9.     No

                      If no, did you file a grievance about the events described in this complaint at any other
                      jail, prison, or other correctional facility?

                      □         Yes
                      rlJ.     No

            E.        If you did file a grievance:

                      1.        Where did you file the grievance?            Al/ f\




                      2.       What did you claim in your grievance?               IJ ft




                     3.        What was the result, if any?          N (\-
        Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.11 Filed 03/08/21 Page 11 of 16
MIED Pro Se 14 (Rev 5/16) Complaint for Violation of Civil Ri hts (Prisoner Com laint


                        4.     What steps, if any, did you take to appeal that decision? Is the grievance
                               process completed? If not, explain why not. (Describe all efforts to appeal to
                               the highest level of the grievance process.)     'A.     Id/




            F.          If you did not file a grievance:

                        1.     If there are any reasons why you did not file a grievance, state them here: 8~c4US'E!
              --\--h~   ~<:__~Y)    s    t,,\c.t,'vn~ ~~ nc,t 9 n €VO bl~ ln the.
                                        a,wl                                                                ,nst:+c.-l,itCJn
                               :r: ~m becausq?., L+- ha-5 n.o-f-Vl•~ .'\'D L'J(,o w L¼                         c,viy+h, }i_J ·-M-a.y
              ~l°' I
                 Wh~d"<(?..




                        2.     If you did not file a grievance but you did inform officials of your claim, state
                            '- who you inform~d, when and how, and their r~sponse, if any:                 r
                                                                                                    l Jinrrnecl +he_
                                                                                              +
                        pr.t$011S of' fYly e,i:-~I re_srrr,,,',\.f. v)h~ cl~ u.Jr~'t-e <11 !Jr t'C!J.JO{lce
                        on u~~r Id no                    Lf<+: l~-.11-0~;;2. 7. . ~&e




            G.          Please set forth any additional information that is relevant to the exhaustion of your
                        administrative remedies.




                      (Note : You may attach as exhibits to this complaint any documents related to the                . ,
                     exhaustion ofyour administrative remedies.) The. e y.1~ t.TS sh ow +h,ct,,f- ·,;'tn crf4i f ~ , (f ,c.k,
                                                                                                     r
                     urJ~~od thd- l u.n~ ,idf- ~d 1 ~9 ci ~5<'0 beccu.L5<?.. et-plcu~J h, /J ,;,, n6f- 17>
                                                           r
                    hl~Gs; l-hetf J>e.ca.(JS''2- c1a,)f 1,11?;t,ce.i1~ vu,c.o -fl> ck, {/Tl,€_ '4~                       n-e.
                                                                                                               e.y..fh111~
                  -Hie.it.; rnr only ophun ~Ytd p~~ ~                          dce;(MJ,~      tn<2   f)Urposse;ty ..
       Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.12 Filed 03/08/21 Page 12 of 16
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)


  VIII. Previous Lawsuits
            The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court
            without paying the filing fee if that prisoner has "on three or more prior occasions, while
            incarcerated or detained in any facility, brought an action or appeal in a court of the United
            States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
            upon which relief may be granted, unless the prisoner is under imminent danger of serious
            physical injury." 28 U.S.C. § 1915(g).
            To the best of your knowledge, have you had a case dismissed based on this "three strikes
            rule"?

                      □        Yes
                      ~        No

            If so, state which court dismissed your case, when this occurred, and attach a copy of the order
            if possible.




            A.       Have you filed other lawsuits in state or federal court dealing with the same facts
                     involved in this action?

                     □         Yes
                     ~         No

            B.       If your answer to A is yes, describe each lawsuit by answering questions 1 through 7
                     below. (If there is more than one lawsuit, describe the additional lawsuits on another
                     page, using the same format.)

                     1.        Parties to the previous lawsuit

                               Plaintiff(s)           ft
                               Defendant( s)

                     2.       Court (iffederal court, name the district; ifstate court, name the county and
                              State)

                               IV/14
                     3.       Docket or index number

                               AJ/A


                                                                  12
       Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.13 Filed 03/08/21 Page 13 of 16
MIED ProSe 14 (Rev 5/ 16) Complaint for Violation of Civil Rights (Prisoner Complaint)


                      4.       Name of Judge assigned to your case



                      5.       Approximate date of filing lawsuit

                               N/lt
                      6.       Is the case still pending?

                                □        Yes
                                □        No

                               If no, give the approximate date of disposition. _ _ _ _ _ _ __ _ _

                      7.       What was the result of the case? (For example: Was the case dismissed? Was
                               judgment entered in your favor? Was the case appealed?)




            C.       Have you filed other lawsuits in state or federal court otherwise relating to the
                     conditions of your imprisonment?

                      □        Yes
                     ~         No

            D.       If your answer to C is yes, describe each lawsuit by answering questions 1 through 7
                     below. (If there is more than one lawsuit, describe the additional lawsuits on another
                     page, using the same format.)

                     1.        Parties to the previous lawsuit

                               Plaintiff(s)        IJ(ft
                               Defendant(s)

                     2.       Court (iffederal court, name the district; if state court, name the county and
                              State)




                     3.       Docket or index number

                              IJ/tt

                                                                   13
        Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.14 Filed 03/08/21 Page 14 of 16
MIED Pro Se 14 (Rev 5/ 16) Complaint for Violation of Civil Rights (Prisoner Complaint)


                      4.        Name of Judge assigned to your case

                                N[A
                      5.        Approximate date of filing lawsuit

                                 ,V/f1:
                      6.        Is the case still pending?

                                □         Yes

                                □         No

                                If no, give the approximate date of disposition. _ _ __ _ _ _ __

                      7.       What was the result of the case? (For example: Was the case dismissed? Was
                               judgment entered in your favor? Was the case appealed?)

                               Af/Ft

  IX.       Certification and Closing
            Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best of my
            knowledge, information, and belief that this complaint: (1) is not being presented for an
            improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
            litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
            modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
            specifically so identified, will likely have evidentiary support after a reasonable opportunity for
            further investigation or discovery; and (4) the complaint otherwise coin.plies with the
            requirements of Rule 11.

            A.        For Parties Without an Attorney
                      I agree to provide the Clerk' s Office with any changes to my address where case-
                      related papers may be served. I understand that my failure to keep a current address on
                      file with the Clerk' s Office may result in the dismissal of my case.

                     Date of signing: ~ (\\qr                   5J            ,20~.

                      Signature of Plaintiff              7n1.-c/i.a. efl Cl~/1,,-(>C"\
                     Printed Name of Plaintiff            _._f'-.-'1!...!(~<:J:1
                                                                  ., ..,_·. l.!:~s.. :':'2."""""Jc.. .L.114:i.nn.£.d1.:1~=rL<SOvt""""'-"--'---- - - -- - -- --
                     Prison Identification #_._
                                              I 8'.u.:O"'-o
                                                        - """'a"--.'3~-
                                                       ""               - - --------------
                     Prison Address         8eJla,n,, C:c-eeK WC, fcrc.., 1 1'7:;l,7 lff. t't>lueu.-af.ecr
                                                   .,.1 1~' ",~c ,• 4~ ':f-0
                                           tfvd~ . +Of),               "'~
                                                            1
                                           City                                          State                                    Zip Code



                                                                       14
                                     X 01+t -'~oriJ'd ·          L.. -e 1.- 1
                                 -- 7:IP;;;J " J ~ "'>fo~0   tw 1971     ~
                              ~ 'e QO~ 1~    ~ 0 ~,           1e~1 N
Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.15 Filed 03/08/21 Page 15 of 16
              Case 1:21-cv-00220-HYJ-SJB ECF No. 1, PageID.16 Filed 03/08/21 Page 16 of 16




                                              C(erK
                                                                               couir+
                                                   '                  I   ./


                                        u n ~t-ed Sf.are. D, stn c.,t
                                         V     330 F~cer[a,( B,"L D~

                                              P, 6 , Bo,:   1c, q B

                                             ~orquei+e. 1 M1~(£Cl8S5




11l ,,l 1l1l\\1 1 \\ 1\l1 1• •l l\\•lll\lt\• tllt\\l\l\
